Filed 2/14/14 P. v. Crooks CA4/1
                       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). Th is opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                     COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                          D062827

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. CR56642)

WILLIAM GRANT CROOKS,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Robert F.

O'Neill, Judge. Affirmed.

         Laurel M. Nelson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and Eric A.

Swenson, Deputy Attorneys General, for Plaintiff and Respondent.
                                    INTRODUCTION

       William Grant Crooks appeals from an order recommitting him to Patton State

Hospital (Patton) under Penal Code 1 section 1026.5, subdivision (b), as a person found

not guilty by reason of insanity (NGI). He contends there was insufficient evidence to

establish his mental illness resulted in serious volitional impairment or would cause him

to be a current danger to others if released. We disagree and affirm the order.

                                     BACKGROUND

       In January 1982 Crooks was found NGI of vehicular manslaughter (former § 192

(3)(a), now § 192 (c)(1)), hit and run (Veh. Code, § 20001, subd. (a)), and assault with a

deadly weapon (§ 245, subd. (a)), the latter of which included an allegation he personally

used a firearm (§ 12022.5, subd. (a)). According to a mental health report, at the time of

the offenses "Crooks was suffering from a delusion that his roommates were going to

torture him and send him to a mental hospital where he would be starved. He believed

the CIA or Secret Service was also involved. [He] cut his wrists in an attempt to commit

suicide. He then fled from his roommates, went into a residence and took a screwdriver,

then entered a second home where he disarmed the resident who had a handgun. In

addition to cutting his wrists, he attempted to shoot himself, but the gun malfunctioned.

He then commandeered an automobile and drove through a red light in [an] attempt to

kill himself. This caused an accident, which killed another person."




1      Further statutory references are also to the Penal Code unless otherwise stated.
                                             2
       The superior court committed him to the State Department of Mental Health (now

State Department of State Hospitals) and he was admitted to Patton. Twice after his

commitment, Crooks was unsuccessfully placed in a conditional release program

intended to help him transition from being in a supervised hospital setting to living in the

community. He was returned to Patton after the first placement for medication

noncompliance, substance abuse, and psychotic decompensation. He absconded from the

second placement and remained at large for about five years. 2 While he was at large, he

made threatening phones calls to the program, which eventually led to his capture and

return to Patton.

       Crooks's commitment to Patton had been extended multiple times and was set to

expire in August 2012. In April, the People petitioned to extend his commitment for

another two years.

People's Evidence

       Dr. Glassman's Testimony

       At a jury trial on the petition, court-appointed psychiatrist Dr. Jaga Nath Glassman

testified Crooks had paranoid schizophrenia. According to Dr. Glassman, schizophrenia

is the most common and most severe psychotic disorder. It is characterized by

symptoms, such as delusions, hallucinations, and disorganized thinking, indicating a lack

of touch with reality and an inability to think rationally. People with schizophrenia are


2      Crooks testified he absconded from the program because the program was going to
return him to Patton for possessing vitamins, caffeinated ice tea, a radio, and a
pornographic newspaper. He also testified that absconding from the program to avoid
returning to Patton was a good decision.
                                             3
often withdrawn, isolated, and unmotivated and have a difficult time working,

socializing, maintaining relationships, keeping appointments, or otherwise functioning in

the real world.

       Dr. Glassman believed Crooks's mental illness was not in remission and required

continued treatment because Crooks was still delusional about the events leading to his

initial commitment.3 In addition, Crooks's thought processes were disorganized and the

associations between his thoughts were sometimes illogical.

       Dr. Glassman further believed Crooks represented a substantial risk of physical

harm to others for several reasons, including that Crooks did not think he was still

mentally ill. Crooks told Dr. Glassman the only time he was ever mentally ill was for a

three-week period around the time of the events leading to his initial commitment. He

claimed he never exhibited any further symptoms of mental illness and his mental illness

had been in remission since then.

       Additionally, Crooks had "quite poor, quite limited" insight into his need for

medication. He only took medication because it was prescribed. Dr. Glassman believed

Crooks's limited insight created a very high risk he would stop taking his medication if

released, and stopping medication is the most common cause of major psychotic

decompensation.

       Moreover, Crooks had not developed or been able to articulate a coherent relapse

prevention plan. Crooks planned to rely on others to tell him when he was acting



3      Crooks's testimony about the events tended to support Dr. Glassman's conclusion.
                                             4
strangely, which is an abdication of personal responsibility and not an ideal means of

managing a mental illness. Although Crooks wanted to connect with a facility in Long

Beach, California called "The Village" to obtain medication and other assistance, his

plans for making the connection were not concrete.

      Crooks also had a history of substance abuse, including the use of marijuana,

alcohol, and LSD during the time he was at large. Each of these substances can worsen

the symptoms of schizophrenia. Crooks denied ever having a substance abuse problem

and refused to participate in substance abuse treatment. Consequently, he had a greater

likelihood of resuming substance abuse if released, which increased his risk for

dangerous behavior and psychosis.

      Of further concern to Dr. Glassman was Crooks's history of threatening behavior

requiring emergency treatment with rapid onset medication. Nonetheless, Dr. Glassman

acknowledged the last such incident occurred more than a year before trial and there was

no indication in Crooks's records he had physically harmed anyone since the events

leading to his initial commitment.

      Dr. Martin's Testimony

      Like Dr. Glassman, Dr. Peter Martin, a staff psychiatrist at Patton, testified Crooks

had paranoid schizophrenia. He also had a history of alcohol abuse severe enough to

meet the criteria for an alcohol dependence diagnosis.

      The symptoms of Crooks's schizophrenia include hallucinations, delusions, and

disorganized thoughts. To reduce these symptoms, Crooks received a shot of

psychotropic medication monthly and an oral supplementary medicine nightly. He had

                                            5
not received any treatment for his alcohol dependence because he did not believe he had

a substance abuse problem and had refused to participate in a substance abuse treatment

program.

       Also like Dr. Glassman, Dr. Martin believed Crooks's mental illness caused him to

have serious difficulty controlling his dangerous behavior and posed a substantial danger

of physical harm to others. While recognizing Crooks showed an "amazing"

improvement in the year and a half preceding the trial, Dr. Martin noted Crooks

continued to present with the same psychotic symptoms, including delusions, depression,

and problems with impulse control, he experienced immediately before and after the

events leading to his initial commitment.

       In addition, Crooks believed his illness was in remission and he could manage it

without medication through meditation, chanting and Eastern practices. Consequently,

Dr. Martin "seriously doubt[ed]" Crooks would continue taking medication if released.

       Moreover, Crooks did not know the precursors of his dangerousness and had only

a superficial relapse prevention plan. If he had a problem, he planned to take medication

and "sleep on it" or go to an emergency room. He also planned to rely on his wife and

friends for assistance, even though he does not have a wife or any other social support in

the community.

       While Crooks recently had become calmer, more compliant to rules and less

militant against taking medication, Dr. Martin remained concerned he would fail if

released into the community because of his lack of insight into his mental illness, his

continued strong resistance to taking medication, his lack of social support, and the

                                             6
likelihood he would resume substance abuse. Dr. Martin opined that if Crooks stopped

taking his medication he would decompensate to the same state he was in at the time of

the events underlying his initial commitment, or even worse. Dr. Martin acknowledged,

however, Crooks was suicidal at the time of the events underlying his initial commitment

and he has not shown suicidal ideation since then.

Crooks's Evidence

       Dr. Heller's Testimony

       Court-appointed psychologist Beatrice Heller evaluated Crooks and, like Drs.

Glassman and Martin, concluded Crooks had paranoid schizophrenia. Unlike Drs.

Glassman and Martin, however, Dr. Heller believed Crooks's schizophrenia was in

remission because he did not display signs of hallucinations or delusions during the

evaluation.

       Although Crooks acknowledged to Dr. Heller that he had schizophrenia, Dr.

Heller did not believe Crooks understood the severity of his mental illness. Crooks also

said his medication made him feel better and he planned to continue taking it, but Dr.

Heller had serious questions about whether he would, in fact, do so. In her view, there

was a "pretty high risk" he would stop using medication if released into the community

without supervision.

       Dr. Heller did not believe Crooks currently presented a substantial danger of

physical harm to others "[b]ecause he has sufficient ability for self-control and he didn't

appear to be a particularly angry man and it seems that the aggressive acts in the past

wereoccurred while he was activelyhe washe was having an active delusion." In
                                              7
addition, he did not have a record of causing injury to anyone since the events leading to

his initial commitment.

       Nonetheless, Dr. Heller conceded on cross-examination that, if released into the

community without supervision, there was a risk Crooks would pose a danger to others.

She also conceded Crooks would pose a danger to others if his schizophrenia were

uncontrolled, and his schizophrenia would most likely become uncontrolled if he stopped

taking his medications or started abusing alcohol and street drugs.

       Patton Staff Members' Testimony

       Nurse Gregory

       Allen Gregory, a registered nurse at Patton, had known Crooks for five or six

years. He never witnessed any violent behavior by Crooks and had not witnessed any

aggressive behavior in the preceding four or five years. In the preceding year, Crooks

had model behavior.

       Gregory could not recall an instance where Crooks refused psychotropic

medication. He could recall a couple of instances where Crooks refused to take thyroid

medicine, but not in the preceding year. Gregory believed Crooks's willingness to take

medication would depend on the prescription; however, he believed Crooks would

continue to take the medication he had most recently been prescribed.

       Crooks told Gregory he planned to go to The Village facility in Long Beach if

released. Crooks was not specific about this plan, however.




                                             8
       Psychiatric Technician Castillo

       Sheri Castillo, a psychiatric technician at Patton, had known Crooks for about five

years. She never saw him act violently. At times, Crooks did not like to take medication.

When he was off his medication, he would be hyper-verbal and a little agitated, but not

violent.

       Crooks told Castillo he no longer liked alcohol. She believed he genuinely desired

to avoid substance abuse in the future. Castillo also believed Crooks would take his

medication if he was in some sort of structured environment, but she doubted he would

take his medication if he was in an unstructured environment. She further believed he

would possibly pose a danger to others if he was in an uncontrolled environment and

stopped taking his medication.

       Psychiatric Technician Veulvas

       Jennifer Veulvas, a psychiatric technician at Patton, testified Crooks was a patient

in her unit. She never observed violent behavior by him, although he had been

disruptive. His behavior improved in the preceding year and a half after a medication

change. According to her, Crooks realized he had to take medication for the rest of his

life and he did not have to be sought out and reminded to take his medication.

       Crooks told her he wanted to go to The Village if released. She had previously

toured the facility. It was not a place to stay, but it provided placement assistance.

Crooks asked her and other Patton staff members about the facility and she told him what

she knew.



                                              9
       Crooks' Testimony

       Crooks testified he had paranoid schizophrenia and admitted it took him a long

time to accept he had a mental illness. A recent medication change helped him reach

acceptance because the new medication calmed him and helped him think more clearly.

He believed his mental illness was in remission and had been in remission for most of his

commitment as well as during the time he was at large.

       He denied ever refusing to take medication in the past, but testified there were

periods of time when his doctors took him off medication. He also denied he had stopped

taking medication while he was at large. He claimed he did not like how he felt when he

was off medication and knew medication would keep his mental illness in remission.

Along with medication, he used yoga, meditation, and other stress-reduction aids to keep

his illness in remission.

       Crooks testified he was suicidal at the time of the events leading to his initial

commitment. He denied ever being suicidal before or since then.

       Crooks admitted he abused alcohol in the past and occasionally drank beer while

he was at large, but he denied having a current alcohol problem. He stopped drinking

while in Patton and no longer liked the taste of beer or desired to drink. Crooks also

admitted he used illegal drugs as a teenager, including LSD, mushrooms, peyote, and

mescaline; however, he denied any illegal drug use since his commitment. If released, he

planned to use meditation and substitutes, such as soda, coffee, and tea, to avoid

substance abuse.



                                             10
       He denied engaging in any violent behavior since the events leading to his initial

commitment. He also denied ever making any threatening phone calls to the conditional

release program while he was at large. He claimed he contacted the program so he could

get his case dismissed and move on with his life. He admitted, however, he was drinking

at the time he made the phone calls and did not really know what he said.

       Crooks testified he prepared a 50-page relapse prevention plan and gave it to Dr.

Martin, but Dr. Martin was not interested in it and read only the first page. If released, he

planned to return to his hometown of Long Beach and seek assistance from The Village.

He would have a case manager from The Village help him find housing and get his social

security and Medi-Cal reinstated. He would pay The Village back once he began

receiving social security and his credit card was reactivated. He would also continue to

seek treatment, including medication and some type of therapy. If The Village could not

assist him, he would stay at the board and care facility where he stayed when he was at

large. He also wanted to get a college degree, become an accountant, and move to New

Zealand.

       After considering the parties' evidence, the jury found Crooks suffered from a

mental illness. The jury also found he represented a substantial danger of physical harm

to others because of his mental illness.

                                       DISCUSSION

       Section 1026.5, subdivision (b)(1), permits the extension of a person's

commitment as an NGI only if the person "by reason of a mental disease, defect, or

disorder represents a substantial danger of physical harm to others." Appellate courts

                                             11
have interpreted this section "as requiring proof that a person under commitment has

serious difficulty in controlling dangerous behavior." (People v. Galindo (2006) 142
Cal. App. 4th 531, 533; accord, People v. Zapisek (2007) 147 Cal. App. 4th 1151, 1159,

1165; People v. Bowers (2006) 145 Cal. App. 4th 870, 878.) Thus, in a proceeding to

extend a person's commitment as NGI, the People must prove beyond a reasonable doubt

(1) the person suffers from a mental illness because of which (2) the person poses a

substantial danger of physical harm to others and (3) has serious difficulty controlling his

or her dangerous behavior. (People v. Kendrid (2012) 205 Cal. App. 4th 1360, 1366;

CALCRIM No. 3453.) Conversely, the person may defend against the extension by

proving by a preponderance of evidence medication effectively controls his mental illness

and he will take his medication without fail in a completely unsupervised environment.

(People v. Bolden (1990) 217 Cal. App. 3d 1591, 1602.)

       " ' " ' "Whether a defendant 'by reason of a mental disease, defect, or disorder

represents a substantial danger of physical harm to others' under section 1026.5 is a

question of fact to be resolved with the assistance of expert testimony." [Citation.] "In

reviewing the sufficiency of evidence to support a section 1026.5 extension, we apply the

test used to review a judgment of conviction; therefore, we review the entire record in the

light most favorable to the extension order to determine whether any rational trier of fact

could have found the requirements of section 1026.5(b)(1) beyond a reasonable

doubt." ' " ' " (People v. Kendrid, supra, 205 Cal.App.4th at p. 1370.) "A single

psychiatric opinion that an individual is dangerous because of a mental disorder



                                             12
constitutes substantial evidence to support an extension of the defendant's commitment

under section 1026.5." (People v. Bowers, supra, 145 Cal.App.4th at p. 879.)

       In this case, two psychiatrists, a psychologist, and Crooks all agreed Crooks had

paranoid schizophrenia. In addition, the two psychiatrists both agreed Crooks's mental

illness was not in remission because he still exhibited symptoms of delusions and

disorganized thinking. In fact, Crooks appeared to exhibit these symptoms during his

testimony.

       The two psychiatrists additionally agreed Crooks posed a substantial danger of

physical harm to others because he had little to no insight into his mental illness and his

corresponding need for medication. Because of his lack of insight and history of

medication noncompliance, the two psychiatrists also agreed Crooks would most likely

stop taking his medication if released, and once he stopped taking his medication he

would decompensate. Dr. Glassman believed the decompensation could be major. Dr.

Martin believed the decompensation could be as bad as or worse than it was at the time of

the events leading to Crooks's initial commitment. Both psychiatrists further believed

Crooks's history of alcohol abuse and failure to complete substance abuse treatment

compounded his dangerousness.

       Even the psychologist who testified for Crooks believed there was a "pretty high

risk" Crooks would stop taking his medication if released. She also agreed his failure to

take medication or his resumption of alcohol abuse would most likely cause his

schizophrenia to become uncontrolled, at which point he would pose a danger to others.



                                             13
       Notwithstanding this evidence, Crooks contends there is no evidence he has

serious difficulty controlling his dangerous behavior. In support of this point, he

emphasizes he has not committed a violent act since the events leading to his

commitment. However, "proof of a recent overt act is not constitutionally required to

extend the commitment of a person found to be criminally insane." (People v. Overly

(1985) 171 Cal. App. 3d 203, 208.) Moreover, "[t]he People are not required to prove the

defendant ' "is completely unable to control his behavior." ' [Citations.] Instead, the

defendant's 'impairment need only be serious, not absolute.' [Citation.] As the [United

States Supreme Court has] explained, 'there may be "considerable overlap between

a . . . defective understanding or appreciation and . . . [an] ability to

control . . . behavior." ' " (People v. Kendrid, supra, 205 Cal.App.4th at p. 1370.)

       Here, Dr. Martin testified Crooks continued to have the same problems with

impulse control he had immediately before and after the events leading to his initial

commitment. Dr. Glassman additionally testified people with schizophrenia have a lack

of touch with reality and an inability to think rationally. They are also often withdrawn,

isolated, and unmotivated and have difficulty working, socializing, maintaining

relationships, keeping appointments, or otherwise functioning in the real world.

Collectively, this evidence established Crooks had serious difficulty controlling his

dangerous behavior. Accordingly, we conclude Crooks has not established there was

insufficient evidence to support the extension of his commitment as an NGI.




                                               14
                              DISPOSITION

     The order is affirmed.



                                            MCCONNELL, P. J.

WE CONCUR:


HALLER, J.


MCDONALD, J.




                                  15